Law Department The Lincoln National Life Insurance Company 1300 South Clinton Street Fort Wayne, IN 46802 Mary Jo Ardington Associate General Counsel Phone: 260-455-3917 MaryJo.Ardington@LFG.com VIA EDGAR August 2, 2011 Securities and Exchange Commission treet NE Washington, D.C.20549 Re:Pre-Effective Amendment No. 1 to the Registration Statement on Form N-4 for Lincoln Life Variable Annuity Account N The Lincoln National Life Insurance Company Lincoln InvestmentSolutionsSM File Nos. 811-08517; 333-172328 Commissioners: On behalf of The Lincoln National Life Insurance Company (the “Company”) and Lincoln Life Variable Annuity Account N (the “Account”), transmitted herewith for filing is Pre-Effective Amendment No. 1 (the “Amendment”) to the Registration Statement on Form N-4 (the “Registration Statement”) under the Securities Act of 1933, as amended, for certain flexible premium variable annuity contracts (the “Contracts”) that the Company proposes to issue through the Account.The Amendment is marked to show changes from the initial Registration Statement(filed February 18, 2011). The Amendment reflects changes made in response to SEC Staff comments, non-material changes made to update the registration statement, and also includes up-to-date financial statements and exhibits. Any questions or comments regarding this filing should be directed to me at the number listed above. Sincerely, Mary Jo Ardington Associate General Counsel
